Citation Nr: 1141677	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  09-20 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to February 1990.

This matter is on appeal from decisions in August 2008 and October 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified before the undersigned Veterans Law Judge in July 2011.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  A chronic low back disorder was not shown in service or for many years thereafter; and, the competent and credible evidence is against the finding that any current low back disorder is related to the Veteran's active service.  

2.  Hypertension was not shown in service or for many years thereafter; and, the competent and credible evidence is against the finding that the Veteran's currently diagnosed hypertension is related to his active service.

3.  A chronic headache disorder was not shown in service or for many years thereafter; and, the competent and credible evidence is against the finding that any current headache disorder is related to the Veteran's active service.




CONCLUSIONS OF LAW

1. A low back disorder was not incurred in or aggravated by service, nor is it presumed related to service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2011).

2. Hypertension was not incurred in or aggravated by service, nor is it presumed related to service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2011).

3.  Headaches were incurred in or aggravated by service and are not related to service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in March 2008 and July 2009 that fully addressed all notice elements and were sent prior to their respective initial RO decisions.  The letters informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The RO also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

The Board notes that the Veteran submitted has submitted additional evidence since the most recent supplemental statement of the case was issued in February 2011.  However, he waived his right to RO review of this evidence.  Accordingly, the Board may consider this evidence without prejudice to the Veteran.  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The RO has acquired the Veteran's VA outpatient treatment records as well as records from the Tennessee Department of Corrections (TDOC).  The Veteran has submitted his own private treatment records.  The RO has not been unable to locate his service treatment records.  

The unavailability of the service treatment records is significant in this case, as the Veteran has specifically claimed to have undergone inpatient treatment at Martin Army Hospital at Fort Benning, Georgia, in September 1989 for hypertension and a low back disorder.  The Board has, accordingly, carefully reviewed the steps the RO has taken to recover these records through every means available, and concludes that all reasonable steps have been taken to acquire them, and that VA's duty to assist has been met in this regard.  

Specifically, the RO submitted a July 2008 request for any available treatment records via the Personnel Information Exchange System (PIES), which conducts a search of all potential record retention centers, such as the Joint Services Records and Research Center (JSRRC) and the Department of Defense.  Very few of the Veteran's treatment records were recovered.  However, a second PIES request was sent in March 2010 that requested records specifically from Martin Army Hospital for the period from September through October 1989.  Unfortunately, in November 2010, the RO was notified that no records were available from Martin Army Hospital.  The Veteran was informed of this negative development in a letter dated in January 2011.

The Board acknowledges that VA has not contacted Martin Army Hospital directly.  However, it should be noted that clinical records are retired to the National Personnel Records Center (NPRC) in annual collections by each military hospital and, in the case of the Army, are retained at the hospitals for only one full calendar year after the last date of treatment.  See http://www.archives.gov/st-louis/military-personnel/public/active-duty-medical-records.html.  Thus, contacting Martin Army Hospital directly would not be of any benefit to the Veteran at this point, will only delay resolution of the claim.    
 
Therefore, given the efforts undertaken by the RO to recover these records, the Board every reasonable step has been taken to recover these records and VA's duty to assist has been met in this regard.  

The Board also acknowledges that VA medical opinions were not obtained to determine the nature and etiology of his claimed disorders.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

In deciding whether to remand the issue for a medical nexus opinion, the Board notes that the Federal Circuit, in a recent decision, upheld the determination that a VA medical examination is not required as a matter of course in virtually every veteran's disability case involving a nexus issue.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the Veteran, in which case an examination may not be required).

In this case, the Veteran's service records were substantially unavailable.  Moreover, as will be discussed in greater detail below, there is no evidence of complaints, treatment, or diagnosis of a low back disorder, hypertension, or headaches until at least four years after the Veteran's discharge.  There is also no competent evidence relating his claimed disorders to active duty.  Thus, coupled together with less than credible testimony as to experiencing problems with low back pain, high blood pressure, and headaches, the Board finds that a remand for a VA opinion would not be beneficial in the adjudication of this issue to the extent that it was denied, and is thus not required in this case.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim / claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Moreover, under 38 C.F.R. § 3.303(b), the second and third elements of Shedden and Caluza may be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

Additionally, disorders such as hypertension and degenerative arthritis may be presumed to have been incurred in service if shown to have manifested to a compensable degree within one year after the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2011).  

38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). 

Finally, in cases where the Veteran's service treatment records are unavailable, there is a heightened obligation to assist the Veteran in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been or were destroyed while the file was in the possession of the government.  See Washington v. Nicholson, 19 Vet. App. 362, 369- 70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005).

Here, the Veteran served in the Army from April 1979 to February 1990.  In March 2008, he submitted claims seeking entitlement to service connection for a low back disorder and hypertension.  In June 2009, he also submitted a claim seeking entitlement to service connection for headaches.  

As was discussed above, the Veteran's service treatment records are substantially unavailable, with the exception of his enlistment physical examination report from March 1979, and a radiographic imaging report from October 1989.  Not surprisingly, these available service treatment records reflect no complaints of, treatment for, or a diagnosis related to a low back disorder, headaches or hypertension.  Therefore, based on the clinical evidence, headaches, hypertension or a low back disorder were not observed in service.  

Next, post-service evidence does not reflect symptomatology relating to any of the claimed disorders until years after he left active duty.  Specifically, the first clinical records available in the claims file are not until July 1994, when the Veteran was incarcerated.  At that time, he complained of headaches and was also diagnosed with hypertension, although he was not taking any medication for this condition.  The first indication of a low back disorder was not until December 1994, when he was placed on limited activity for a "back problem."  None of the records from the TDOC make reference to the Veteran's active service or his having a history of back, headache, or hypertension complaints.  The Board emphasizes the multi-year gap between discharge from active duty service in 1990 and the first clinical observations of these disorders in 1994 (a four-year gap).  Thus, in the absence of any records prior to 1994 and without any indication of these disorders in service, a continuity of symptoms has not been shown based on the clinical evidence of record.  

Moreover, as mentioned above, there is also a presumption of service connection of service connection for hypertension and degenerative arthritis if these diseases are manifest to a compensable degree within one year of service discharge.  38 C.F.R. §§ 3.307, 3.309(a).  However, the first indication of hypertension was not evident until four years after his period of active duty, and degenerative arthritis of the low back has not been shown.  Therefore, the clinical evidence also does not indicate that service connection is warranted on this presumptive basis.

In addition to the documented post-service treatment records, the evidence includes the Veteran's statements asserting continuity of symptoms.  In such cases, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this regard, it is true that the Veteran is competent in some cases to self-diagnose some disorders despite his status as a lay person.  For example, he is able to testify about the presence of headaches, as this is a disorder diagnosed substantially by its symptoms.  He is also competent to provide an in-service history of a low back disorder.  However, his competency is limited to identifying symptoms (low back pain) and not a particular diagnosis.  He is also not competent diagnose disorders such as hypertension, as they are not disorders that may be diagnosed by their unique and readily identifiable features, and thus require a determination that is "medical in nature."  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.")

Nevertheless, the Veteran's lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).   

In this case, the Veteran testified at his hearing before the Board that he originally hurt his back in September 1989, and was treated at Martin Army Hospital in Fort Benning, Georgia See Heating Transcript (T.) at 3-4.  The symptoms, he asserts, have persisted since that time.  He also stated that this was when his hypertension was initially observed (T. at 9).  He denied receiving treatment for either disorder after leaving active duty because he could not afford it (T. at 12).  Finally, he stated that he began getting headaches while he was working in the heat while on training in the desert (T. at 14).

However, the Board determines that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

First, as to the Veteran's complaints of headaches and hypertension, although both were noted in physical evaluations in 1994, these evaluations do not indicate that they had been ongoing since active duty or were related to active duty.  The Veteran never asserted that these disorders were related to active duty until he filed his claim.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).  The Board also notes that, in his March 2008 claim, he made no mention of his headache disorder.  Over a year passed until he filed a claim for service connection for that disability.  Such weighs against his assertion that he has experienced a problem with headaches since service.  If such was the case, the Board is left to wonder why he did not mention the condition in his earlier claim.  Moreover, and of significant import, the Board notes that the Veteran initially indicated that the onset of his hypertension occurred in 1994.  

The Board's attention is also drawn to medical records received from the TDOC.  Those records make no reference to the Veteran's active service.  Indeed, despite the assertions he made at his personal hearing, there is no indication in those records that the Veteran had a prior medical history of back problems, headaches, or hypertension.  Delving further, the Veteran's statements of continuous back pain is inconsistent with the observations made by evaluating physicians while he was incarcerated.  Specifically, a physical examination in July 1994 did not reveal any musculoskeletal disorders, nor did he report any prior injuries at that time.  Additionally, when he was treated for back pain in February 1996, he stated that he had been experiencing low back pain since only 1994.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Put another way, his assertions of a low back disorder since active duty service is contradicted by the clinical evidence of record. Caluza, 7 Vet. App. at 498.  This too weighs against the Veteran's overall credibility.

Thus, the Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for benefits to be of lesser probative value.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that interest in the outcome of a proceeding may affect the credibility of testimony); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorders to active duty, despite his contentions to the contrary.  The Board notes that the passage of four years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  Significantly, objective evidence of record does not establish a medical relationship between the Veteran's claimed disorders and any established event in service.  

The Board has also considered the statements made by the Veteran relating his headaches, hypertension and low back disorder to his active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, as was mentioned above, the Veteran is able to diagnose a disorder such as headaches, as it is defined substantially on its symptoms.  However, he is not competent to provide an opinion as to the etiology of this disorder, nor is he competent to provide testimony regarding the etiology of his low back disorder or hypertension, because these disorders do not involve readily identifiable features.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's claimed disorders are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.



ORDER

Service connection for a low back disorder is denied.

Service connection for hypertension is denied.

Service connection for headaches is denied.  




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


